 Case 3:20-cv-01470-N-BT Document 15 Filed 01/25/21   Page 1 of 1 PageID 117



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MANUEL GUILLEN,

     Plaintiff,

v.                                             Case No. 3:20-cv-01470-N-BT

RACETRAC PETROLEUM, INC.,

     Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

     The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 19, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.



     SO ORDERED, this 25th day of January, 2021.




                             __________________________________
                             DAVID C. GODBEY
                             UNITED STATES DISTRICT JUDGE




                                      1
